Citation Nr: 1509137	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  13-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for IHD.  The Veteran timely appealed that decision.

The Board had broadened the claim on appeal to a generalized heart disorder to include IHD in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge in June 2014; a transcript of that hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On appeal, the Veteran has averred that he has IHD and that it is related to his Agent Orange exposure while in the Republic of Vietnam.  

As an initial matter, the Board notes that the Veteran is shown to have a Vietnam Service Medal (VSM) with one bronze service star; his Form DD-214 additionally notes that he had 11 months and 27 days of foreign service in "USARV."  Finally, a review of the Veteran's service treatment records documents that the Veteran was treated in August 1967 at the 12th Evacuation Hospital in the Republic of Vietnam.  In light of the above evidence, the Board finds that the Veteran served in the Republic of Vietnam and therefore he is presumed to have been exposed to tactical herbicides, including Agent Orange, as a result of his military service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2014).

The Veteran is shown to have diagnoses of bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension throughout his VA treatment records.  

The Veteran additionally underwent a VA examination of his heart disorder in June 2011; the examiner noted that the Veteran's diagnosed heart disorders were not ischemic heart disease.  The Board, however, notes that no opinion with regards to whether the Veteran's heart disorders were related to his military service, to include his presumed exposure to herbicides, was rendered at that time.  Accordingly, the Board finds that the Veteran's claim must be remanded in order to afford him another VA examination and to obtain the appropriate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Finally, the Veteran's VA treatment records from February 2004 to March 2004, and from November 2006 through March 2013 have been associated with the claims file.  The Board notes that it appears that VA treatment records from March 2004 through November 2006 have not been obtained and associated with the claims file.  Thus, on remand, those outstanding VA treatment records should be obtained and associated with the claims file, as should any ongoing private and VA treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, from March 2004 to November 2006, and associate those documents with the claims file.

2.  Obtain any relevant VA treatment records from the Nashville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since March 2013 and associate those documents with the claims file.

3.  Ask the Veteran to identify any private treatment that he may have had for his claimed heart disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any heart disorder, to include bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted.

After review of the claims file and examination of the Veteran, the examiner should state any heart disorders found, to include bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension.  

The examiner should then opine whether any of those diagnosed disorders are considered ischemic heart disease for purposes of VA regulations.  The examiner should explain his/her rationale for the conclusions reached.

If the examiner determines that any of the Veteran's heart disorders are not ischemic heart disease, the examiner should then opine as to whether his heart disorders, to include bradycardia with syncope, paroxysmal tachycardia, sick sinus syndrome, status post pacemaker, and hypertension, more likely, less likely, or at least as likely as not (50 percent or greater probability) began during, was manifested within one year of discharge from, or is otherwise the result of his military service, to include his presumed exposure to herbicides as a result of his service in the Republic of Vietnam.  

The examiner should take as conclusive fact that the Veteran is presumed exposed to herbicides as a result of his service in the Republic of Vietnam during military service.

The examiner should specifically discuss the Veteran's lay statements with regards to onset and diagnosis of symptomatology, as well as any continuity of symptomatology since discharge from service.  The examiner should also discuss any other pertinent evidence of record, as appropriate.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a heart disorder, to include ischemic heart disease.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




